Citation Nr: 1231612	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from January 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his son, J.P., appeared and testified at a Board hearing held at the RO in August 2011.  A copy of the transcript of this hearing has been associated with the claims file.  Before a decision could be made in the case, the Board member who held the August 2011 hearing discontinued employment with the Board.  The Veteran was advised of this in February 2012 and was offered another opportunity for a hearing, which he accepted.  In July 2012, the Veteran and his two sons, J.P. and W.P., appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been associated with the claims file.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran's hearing loss is not attributable to his military service.

2.  The Veteran's current right knee disability is not attributable to any injury, disease or event incurred during his active service.



CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran does not have right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The Board notes that arthritis and sensorineural hearing loss are both considered chronic diseases subject to the presumption of service connection if manifested to a compensable degree within one year of discharge from service.  Id.

Hearing Loss

Initially the Board notes that the medical evidence of record demonstrates that the Veteran's bilateral hearing loss meets the criteria for a service-connectible hearing impairment under 38 C.F.R. § 3.385.  Consequently, the Board finds that there is a current disability that may be subject to service connection.

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).  

The Veteran contends that his current bilateral hearing loss is related to noise exposure in service.  Specifically, the Veteran has related having been exposed to noise in service, to include rifle fire and other weapons such as grenade/rocket launchers, flame throwers, etc.  At the August 2011 hearing, he also testified of exposure to noise from plastic explosives and C-130 aircraft engines.  He relates he did not wear hearing protection.  

The Board notes that the Veteran's service records show he was in the Marines and that his principle military duty was rifleman.  Consequently, the Board finds that the Veteran's report of exposure to rifle fire and other weapons fire is consistent with his military service.  The Board will concede, therefore, that the Veteran was exposed to noise while in service.  The extent of the Veteran's exposure, however, is unclear.  At the August 2011 hearing, he testified of exposure to noise only during his initial eight to nine weeks of basic training.  At the July 2012 hearing, however, he reported noise exposure throughout his military service.  Given that the Veteran was a rifleman in service, the Board will give him the benefit of the doubt that he was exposed throughout his entire period of active service to noise from rifle fire and other weapons.  

Although the Board concedes that the Veteran had noise exposure in service, it finds the preponderance of the evidence is against finding that his current hearing loss is related to such exposure.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Veteran's service treatment records are silent for any complaints of, treatment for or diagnosis of hearing loss.  On separation examination in May 1946, the Veteran's hearing was normal bilaterally to watch, coin click, whispered voice and spoken voice testing.  Consequently, the service records fail to establish that the Veteran had the onset of a chronic hearing disability during his active service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

At the Veteran's hearings in August 2011 and July 2012, he testified that he did not notice any problems with his hearing during service and that he does not recall when he first noticed problems with his hearing as it had a gradual onset.  At the July 2012 hearing, the Veteran's sons testified that they noticed the Veteran had problems hearing as early as 1960 and that it worsened over time.  At VA examination in July 2009, the Veteran reported that the onset of his hearing loss was 10 to 15 years after his retirement and that he had been retired for 21 years.  The Board notes that the first evidence of hearing loss in the available medical records is an April 2009 VA audiology consultation note, although this note indicates the Veteran had been tested on several occasions in 2004 following a sudden right ear hearing loss, which was treated with steroid perfusion treatment that resulted in a significant improvement in hearing in the right ear.  

In addition to the above, the Veteran submitted two statements from his wife in which she states that she met and married the Veteran several years after his discharge from service (in 1947 or 1948), and that she noticed early on that his hearing was not quite normal.  She does not, however, give any specific timeframe of when she noticed a decrease in the Veteran's hearing abilities.

Based on this evidence, the Board finds that a continuity of symptomatology has not been established as the evidence at most establishes a noticeable onset of the Veteran's hearing loss several years after his discharge from service.  Furthermore, the Board finds that the evidence of record tends to show that the Veteran's hearing loss is related to his post-service noise exposure.  

The evidence indicates that the Veteran had a long history of post-service occupational noise exposure as an iron worker working for the Tennessee Valley Authority (TVA).  At both hearings before the Board, the Veteran admitted that he was exposed to some noisy environments working for the TVA.  At the August 2011 hearing, the Veteran testified to having worked as a farmer and an iron worker for 40 years, which included riveting and welding without hearing protection.  Although his sons contradicted this testimony at the July 2012 hearing when they stated that the Veteran worked as a draftsman for the TVA, the Board finds the sons' testimony at odds with the Veteran's consistent self-report seen throughout the claims file of having worked as an iron worker with the TVA.  This report goes as far back as 1953 when the Veteran reported on a claim for compensation for a left knee disorder that he had worked for 18 months as an iron worker for TVA.  Consistent with that is the Veteran's report at the July 2009 VA audiology examination that he worked for 35-plus years as an iron worker and his testimony at the August 2011 hearing.  Furthermore, the July 2009 VA examiner stated that the Veteran had a "LONG history of significant occupational noise exposure as an iron worker for 35+ years following service."  Consequently, the Board finds that the competent and credible evidence of record establishes that the Veteran had a long history of occupational noise exposure after service.  

More importantly, the July 2009 VA examiner opined that the Veteran's current bilateral hearing loss was most likely caused by or a result of his occupational noise exposures.  Her reasoning was that, though only whispered voice testing was noted to have been done at entrance and exit physical examinations, there is no evidence of hearing loss within one year after the Veteran's discharge from service and he indicated no combat noise situations.  In addition, he had a very lengthy history of significant occupational noise exposure after service.  

The Veteran has not submitted any medical opinion evidence to contradict the VA examiner's opinion.  Rather he relies on his own lay testimony, as well as that of his sons, to relate his current hearing loss to his military noise exposure.  As lay people, however, neither the Veteran nor his sons are competent to establish a medical diagnosis or show a medical etiology merely by their own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran and his sons are not professionally qualified to offer a diagnosis or suggest a possible medical etiology, their statements are afforded little weight as to whether a nexus exists between the Veteran's current bilateral hearing loss and his military noise exposure.  Rather more weight is given to the competent, credible and probative medical opinion of the VA examiner as to the etiology of the Veteran's current bilateral hearing loss, which is that it is due to post-service occupational noise exposure.

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  Nor can it be presumed to be related to his service as there is no evidence that it manifested to a compensable degree within one year of his separation.  The preponderance of the evidence being against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.

Right Knee Disability

Initially, the Board notes that current VA treatment records from November 2009 demonstrate by X-ray evidence that the Veteran has arthritis of the right knee.  Consequently, there is evidence of a current disability that may be subject to service connection.

The Veteran claims that his right knee arthritis is related to an injury he incurred in service.  He contends that the service treatment record from February 1944 showing an injury to his left knee in service is in error in that it inaccurately identifies his left knee when it was his right knee that was injured.  At the July 2012 hearing, his representative argued that, because the separation examination showed a scar on the right knee, the injury must have been to the right knee rather than the left.

The Board does not find argument persuasive.  As to the representative's argument that the scar on the right knee is an indication of injury in service, the Board notes that the examination the representative is referencing must have been the Veteran's entrance examination conducted in January 1944 because the separation examination conducted in May 1946 does not mention a scar on the right knee.  The separation examination report only states that the Veteran had a contusion of the left knee on February 2, 1944, under "History of illness or injury," and that "Skin, hair, and glands" were "normal."  The 1944 entry examination showed a right knee scar.  Furthermore, in June 1953, the Veteran filed a claim for service connection for a left knee disorder that he stated had its onset in service when he injured his knee during combat training, which is consistent with service treatment record of the left knee contusion noted in February 1944.  

The medical evidence and the Veteran's own statements made in 1953 support the conclusion that the in-service injury was to the left knee.  Given this evidence along with the long time span between the in-service injury and when the Veteran filed his right knee claim, the Board finds that the Veteran's current testimony and statements that it was his right knee he injured in service rather than his left knee are not credible.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, may make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the medical evidence against lay statements.  Furthermore, the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Based upon the above findings, the Board notes that the service treatment records fail to demonstrate that the Veteran injured his right knee during service or otherwise had any complaints of, treatment for or diagnosis of any right knee disorder while in service.  Consequently, the Board finds that the evidence fails to establish that the Veteran had the onset of a chronic right knee disorder during his active service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

The Board further finds that the evidence fails to demonstrate a continuity of symptoms since service.  Although the Veteran testified at the August 2011 hearing that his right knee had bothered him since service, he admitted that he did not seek treatment for his right knee problems until recently.  In addition, the Board finds this testimony to be incredible because the statements regarding an in-service injury by the Veteran, which is the basis for the continuing symptoms, are not credible.  Moreover, there are no records showing arthritis in the right knee until November 2009.  Private treatment records from December 2006 through April 2009 are silent for complaints of right knee pain although they do show a general diagnosis of degenerative joint disease.  VA treatment records show the Veteran underwent an orthopedic consultation for right knee pain in November 2009.  At that time, he reported mild medial right knee pain on and off for several months.  Physical examination only demonstrated mild medial joint line tenderness of the right knee.  It was noted that bilateral knee X-rays showed moderate degenerative joint disease mostly involving the medial compartment of each knee, right more pronounced than the left.  The impression was bilateral osteoarthritis of the knees, more pronounced on the right.  Consequently, the medical evidence fails to demonstrate a diagnosis of a right knee disorder prior to November 2009 much less a continuity of symptoms.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).

The Board notes that the Veteran's son, J.P., testified at the July 2012 hearing that he remembers the Veteran complaining of knee pain; however, he did not specify that it was the right knee the Veteran complained about.  Furthermore, since his statements would not place that onset of the Veteran's complaints at the time of his discharge from service or shortly thereafter, the Board finds that J.P.'s testimony fails to establish a continuity of symptoms relating to the right knee since service.  The Board also acknowledges the July 2012 statement submitted by the Veteran's wife in which she states that, after they were married for a while, the Veteran complained of his knee causing him some discomfort at times and that this seemed to affect both of his knees over the years.  As with J.P.'s testimony, she fails to identify the knee.  In addition, because she did not marry the Veteran until several years after his discharge from service, her statements likewise fail to establish a continuity of symptoms since service.  Consequently, the Board finds that the statements of the Veteran's son, J.P., and wife are not sufficient to establish that the Veteran had continuous symptoms of a right knee problem since his separation from service. 

Finally, the Board notes that the only evidence indicating a relationship between the Veteran's current right knee arthritis and his military service is the Veteran's own lay opinion.   The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing joint pain and other symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The presence of degenerative joint disease, however, is a determination "medical in nature" and not capable of lay observation.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board finds that the Veteran's lay opinion that his current osteoarthritis of the right knee was caused by service is not probative.  

In conclusion, the Board finds that there is no credible evidence of an in-service injury to the right knee, and no credible or persuasive evidence to establish a continuity of symptoms since his discharge from service.  Rather, the evidence establishes that arthritis of the right knee was not diagnosed until November 2009, more than 63 years after the Veteran's discharge from service.  Finally, there is no competent and credible evidence of record relating the Veteran's current right knee arthritis to his military service.  Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's current right knee arthritis is related to his military service or that it manifested to a compensable degree within one year after his discharge from service.  The preponderance of the evidence being against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  Consequently the Veteran's claim must be denied. 

Notice and Assistance Requirements

The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his representative of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in May 2009, prior to the initial AOJ decision on his claims.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and attainable evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examination on his claim for service connection for bilateral hearing loss in July 2009.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

As for his claim for service connection for a right knee disorder, the Board notes that the RO did not obtain a medical examination in relation to that claim.  The Board finds, however, that VA was not obligated to provide a VA examination relating to that claim because the record does not establish that the Veteran suffered an event, injury, or disease in service or had a disease manifested within a presumptive period.  38 C.F.R. § 3.159(c)(4)(i).  (As noted above, the problems he experienced in service were related to the left knee, not the right one.  His statements to the contrary have not been found to be credible.)

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for right knee disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


